PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/237,242
Filing Date: 15 Aug 2016
Appellant(s): SATURN LICENSING LLC



__________________
JAMES LOVE
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/15/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
a.	Claims 1-6, 8-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over KWON; Woosuk US 20180139650 A1 (hereafter KWON) and in further view of LEE; Jangwon et al. US 20160359574 A1 (hereafter Lee) and in further view of Hwang; Sung-Oh et al. US 20150150055 A1 (hereafter Hwang).
 b. 	Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over KWON; Woosuk US 20180139650 A1 (hereafter KWON) and in further view of LEE; Jangwon et al. US 20160359574 A1 (hereafter Lee) and in further view of Hwang; Sung-Oh et al. US 20150150055 A1 (hereafter Hwang) and in further view of OH; Sejin et al. US 20170034588 A1 (hereafter Oh).

 (3) 	Response to Argument(s)
a. Legal Argument	
The Appellant argues that, with respect to the obviousness rejection of claims 1-6, 8-14, and 15-18 under 35 U.S.C. 103, “..Kwon, Lee, and Hwang fail to disclose, suggest, or render obvious an LLS table "corresponding to one of one or more groups of tables included in the LLS information" ( emphasis added), "an identification associated with a group of tables" (emphasis added), and "a count number indicating how many groups of tables are included in the LLS information of the PLP" ( emphasis added), each of which is recited in Claim 1. First, the aforementioned references do not disclose or somehow suggest the feature of each LLS table corresponding to one of one or more groups of tables included in the PLP."1 In particular, Appellant first argues that: 
“…the Office Action cites Kwon as showing that an LLS table may comprise additional tables, such as a service list table (SLT) or a service layer signaling (SLS) table. However, this feature is not the same as an LLS table corresponding to a group of tables, as set forth by Claim 1. A group of tables as used in the present application does not correspond to a plurality of tables as described in Kwon. Rather, creating a group of tables refers to a way of organizing a plurality of tables wherein each group can be described by an identification. This grouping is helpful for determining which services are available given complex PLP information, such as a pipe that is shared among multiple providers. Kwon does not teach that an LLS table
corresponds to a group of tables as is claimed in the invention.”2
	Appellant further argues that:
“Meanwhile, Lee notes that an LLS message can include a SL T and a rating region table (RRT). Lee further describes that the SLT may correspond to a fast information channel (FIC). However, this association is also not the same as an LLS table corresponding to a group of tables. The FIC is a separate channel used to send configuration information to a receiver, which is not the same as an LLS table or a group of tables as set forth by the claimed invention. Hwang also fails to disclose or suggest this feature. Hwang discusses the transport of multiple tables in a similar manner to Kwon and Lee. However, Hwang does not describe or suggest a grouping of these tables wherein one LLS table corresponds to one group of tables… Furthermore, the references are also silent with respect to "an identification associated with a group of tables" (emphasis added) and "a count number indicating how many groups of tables are included in the LLS information of the PLP" ( emphasis added), as are also recited in Claim 1.”
	
	b. Legal Standard
	In response to Appellants’ argument referenced above in Appellant’s Appeal Brief Section 7.A.1.a. to 7.A.1.e., on the issue of obviousness, the Supreme Court stated the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385 (2007). The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.3 Additionally, the prior art need not involve the specific disclosure of every permutation or combination of an invention that would be obvious to one of ordinary skill in the art.  See id. at 420 (disclosing a person of ordinary skill will often be able to fit the teachings of multiple patents together like pieces of a puzzle). Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.4 Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Equally important is that in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
  
c. The Obviousness Rejection of Claims 1-6, 8-14, and 15-18 under 35 U.S.C. 103 was not in Clear Error, Because the Examiner Did Establish Prima Facie Obviousness of the Invention

Regarding Appellant’s first argument (i.e., the aforementioned references do not disclose or somehow suggest the feature of each LLS table corresponding to one of one or more groups of tables included in the PLP.), the Examiner notes that the Appellant supports the argument by stating that “…the Office Action cites Kwon as showing that an LLS table may comprise additional tables, such as a service list table (SLT) or a service layer signaling (SLS) table. However, this feature is not the same as an LLS table corresponding to a group of tables, as set forth by Claim 1. A group of tables as used in the present application does not correspond to a plurality of tables as described in Kwon. Rather, creating a group of tables refers to a way of organizing a plurality of tables wherein each group can be described by an identification. This grouping is helpful for determining which services are available given complex PLP information, such as a pipe that is shared among multiple providers. Kwon does not teach that an LLS table corresponds to a group of tables as is claimed in the invention.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “…creating a group of tables refers to a way of organizing a plurality of tables wherein each group can be described by an identification. This grouping is helpful for determining which services are available given complex PLP information, such as a pipe that is shared among multiple providers….”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims with respect to an element corresponding to “organizing.” See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to Appellant’s first argument, the Appellant has not distinguished the claimed invention over the teachings of the prior art. 
It is worth noting that Appellant’s arguments appear to support the Examiner’s analysis of the teachings of Kwon in relation to how LLS tables are grouped with its associated tables and with respect to an identifier for an LLS table that is grouped with its associated SLT and RRT tables. For example, Appellant’s Appeal Brief pg. 7 states “the identifiers taught by Kwon are not identifiers of groups of tables. Specifically, Kwon states that an LLS table value can identify a table version or a type of table; for example, the identification can indicate that the LLS table includes "[an] above-described SLT or a rating region table (RRT)…This identifier is used to flag a type of table and thus references a single table, such as an SLT or an RRT, rather than a group of tables.” Based on the Appellant’s arguments that appear to support the Examiner’s analysis of the prior art teaching that an LLS table for each provider is grouped with its associated SLT and RRT tables utilizing identifiers for a group comprising the LLS table, plus the SLT table, plus the RRT table plus a different identifier of the type of table that is part of the LLS data. 
By the same token, the prior art further recognizes that a plurality of LLS data for a plurality of providers is transmitted simultaneously in a group which identifies the group with an identifier, an additional different identifier of how many providers are included in the group of providers transmitting their own LLS tables, and an identifier of the type of data that is transmitted (e.g., LLS table is a type of table). See Final Office Action dated 4/15/2021 citing “Lee para 1807-1813 provider group_ID; 1814-1824 – number of providers loop; para 2245-2252 – number of tables delivered as a group. Additionally, Lee para 1281 teaches the LLS comprises a plurality of tables to include a SLT and RRT.” Wherein Appellant has broadly claimed “an identification associated with a group of tables”, a person of ordinary skill in the art would have reasonably inferred that Lee’s provider group_ID teaches an element for identifying the group of providers simultaneously transmitting LLS data and wherein Appellant’s argument appears to support the Examiner’s findings regarding Kwon, the LLS table for each provider may be grouped with its associated SLT and RRT table with a different associated identifier.
Therefore, where the prior art to Kwon and Lee, as disclosed in Final Office Action dated 4/15/2021, incorporated herein by reference, teaches that 1) LLS data for each provider comprises identifiers for a LLS table and identifier when LLS tables include a SLT and RRT tables and 2) that every provider of a plurality of providers can each transmit LLS tables data simultaneously in a group with a group identifier, then the prior art recognizes that LLS information for a plurality of providers is simultaneously transmitted in a group comprising LLS tables for each provider in a plurality of providers and each LLS table for each provider is further grouped with its associated SLT and RRT tables and associated identifiers for the types of tables included with each LLS table. 
More importantly, as will be discussed below, where the prior art further teaches that 1) the LLS data for a plurality of providers is transmitted simultaneously with an indicator identifying the number of providers each providing LLS data and 2) the LLS data for each provider comprises SLT and RRT data, then the prior art teaches identifiers for a count information comprising how many providers’ tables are included in the transmission and which of the LLS tables further comprise additional SLT and RRT tables such that the transmitted identifiers would correspond to a count number (how many providers are included in the grouped transmission) indicating how many groups of tables (e.g., LLS tables) and a different identifier used to identify which of the LLS tables for each provider in the group of LLS tables is further grouped with its associated SLT and RRT tables. 
Furthermore, the Examiner respectfully disagrees with Appellant’s argument that “the aforementioned references do not disclose or somehow suggest the feature of each LLS table corresponding to one of one or more groups of tables included in the PLP”. The Examiner established the factual inquiries under Graham v. John Deere as discussed in MPEP § 2141 and determining the scope and contents of the prior art of Kwon and provided findings of fact relating to Kwon’s disclosure as applicable to the recited claim limitations above, and then ascertained the differences between the prior art and the claims at issue.5 The factual inquiries under Graham v. Deere relating to Kwon further establish how the additional teachings of the prior art would dovetail with the prior art to Lee and Hwang to render the Appellant’s claims obvious. 
With respect to factual inquiries under Graham v. Deere, the Office Action cites Kwon for teaching teaches LLS data comprises LLS Tables for transmitting signaling data comprising additional tables such as SLT and SLS (para 162, 181-186, 188-190 identification type related to tables and the corresponding serviceID). Kwon paragraph 184 further teaches “The LLS table may include an LLS table ID field that identifies a type of the LLS table, and an LLS table version field that identifies a version of the LLS table. According to a value indicated by the LLS table ID field, the LLS table may include the above-described SLT or a rating region table (RRT). The RRT may have information about content advisory rating.” As such, the prior art of record teaches that the LLS comprises a group of tables. 
The Examiner further made findings of fact regarding the differences between Kwon and the claims at issue relating to “a count number indicating how many groups of tables are included in the LLS information of the PLP” 6 in order to establish how the teachings of Kwon dovetail with the teachings Lee in order to render the deficiencies obvious. For example, Appellant argues that “the references are also silent with respect to "an identification associated with a group of tables" (emphasis added) and "a count number indicating how many groups of tables are included in the LLS information of the PLP" ( emphasis added), as are also recited in Claim 1.”7 The Examiner respectfully disagrees. 
The examiner cited Lee for teaching using count information with respect to service guide and guide access table in the context of using count information (Lee para 1807-1813 provider group_ID; 1814-1824 – number of providers loop; para 2245-2252 – number of tables delivered as a group). Additionally, Lee para 1281 teaches the LLS comprises a plurality of tables to include a SLT and RRT. As such, a person of ordinary skill in the art would have understood that the receiver extracts, from PLP data, table information based on group count information. For example, if a plurality of providers transmit table information on the same channel, the prior art teaches that each provider is able to provide its own tables. As such a person of ordinary skill in the art would have seen the obvious benefit of providing a numbering elements to identifying the number of parts/groups and tables in a group pertaining to each service data or service component for each provider therefore tables are identified by a group id and the number of tables in a group.
Lastly, the Examiner established findings of fact related to the teachings of Hwang and found that Hwang further recognizes disclosing known elements for transmitting signaling data for broadcast content (Table 3-4 and para 110-123 and 132-134, Tables 28-29 and para 360-370 – Num_of_Tables indicates the number of tables included in the table list message).
All thing considered and as discussed above, where the prior art to Kwon and Lee, as disclosed in Final Office Action dated 4/15/2021, teaches that LLS data for each provider comprises a LLS table to include a SLT and RRT tables and that every provider of a plurality of providers can each transmit LLS tables data simultaneously, then the prior art recognizes that LLS information comprises a group of LLS tables for a plurality of providers and each LLS table for each provider is further grouped with its associated SLT and RRT tables. More importantly, where the prior art further teaches that 1) the LLS data for a plurality of providers is transmitted simultaneously with an indicator identifying the number of providers each providing LLS data and 2) the LLS data for each provider comprises SLT and RRT data, then the prior art teaches a count information comprising how many providers’ tables are included in the transmission which would correspond to a count number (how many providers are included in the grouped transmission) indicating how many groups of tables are included in the LLS information. 
As discussed above, when viewing the combined teachings of Kwon, Lee, and Hwang, a person or ordinary skill in the art would have understood that 1) LLS information is extracted from a physical layer pipe (PLP); 2) the prior art teaches that LLS information comprises a group of tables as discussed in Kwon and Lee; 3) LLS data for each provider comprises a LLS table to include a SLT and RRT tables and that every provider of a plurality of providers can each transmit LLS tables data simultaneously, then the prior art recognizes that LLS information comprises a group of LLS tables for a plurality of providers and each LLS table for each provider is further grouped with its associated SLT and RRT tables; 4) Lee also teaches utilizing a group of tables identifier and numbering the table to perform loop processing and a person of ordinary skill in the art would have seen the obvious benefit of providing a numbering elements to identifying the number of parts/groups and tables in a group pertaining to each service data or service component for each provider therefore tables are identified by a group id and the number of tables in a group; and 5) Hwang teaches numbering the tables when a group of tables is transmitted in order to implement a loop for processing the plurality of tables in a group.
Therefore, the Examiner respectfully submits that Appellants arguments are not persuasive because the Appellant’s claims do not substantively distinguish the claims over the prior art to render the claims not obvious. As discussed supra, the Supreme Court stated the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385 (2007). The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.8 Additionally, the prior art need not involve the specific disclosure of every permutation or combination of an invention that would be obvious to one of ordinary skill in the art.  See id. at 420. Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.9 
All the prior art references teach elements relevant to how the prior art transmits LLS information for each provider comprising LLS information identifiers and how LLS information for a plurality of broadcast information providers are transmitted in a group with pertinent identifiers to enable the receiving device to accurately identify that the number of tables received for each provider matches the number of tables that were transmitted for each provider in an identified group. As such, the Examiner has provided findings of fact for how the teachings of the prior art dovetail to render the claim limitations obvious based on the Supreme Court’s analysis of a rejection on obviousness grounds as discussed above (i.e., the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385 (2007). The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation10 and wherein common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.11). More importantly, MPEP § 2143 states that “…courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.”

 d. The Rejection of Claims 19-21 under 35 U.S.C. 103 is not in Clear Error

Appellant argues that “Appellants respectfully submit that Claims 19, 20, and 21 patentably distinguish over the cited references, at least, because of their dependence from Claim 1, 8, and 15, respectively. In addition, nothing in Oh provides the level of detail required to disclose the features of these claims. Thus, these claims also patentably distinguish over the cited references.”12 The Examiner respectfully disagrees. 
The combination of prior art of record to Kwon, Lee, and Hwang discloses that the transmission of PLP data uses compression but Kwon, Lee and Hwang do not explicitly disclose “wherein each of the one or more LLS tables includes compressed data.” For example, Kwon of record teaches utilizing a form of compression with transmitted data in Fig. 22, 90, 102 comprising header compression and compressed IP payload. More importantly, as discussed in the rejection of claim 1, Kwon para 178-180 – discloses PLP utilized to deliver service information comprising source and destination address and port number wherein para 181-184 discloses signaling information carried in the payload of IP packets with a well-known address/port dedicated to this function is referred to as low level signaling LLS. The teachings of Kwon dovetail with the teachings of Oh teaching the use of compression for the payload of IP packets which is understood to transmit LLS data as supported in Kwon. See Oh teaching para 509, 526-527, 579, 887, 580 and stating in part: 
“The media content presentation information table may include a coding element indicating an encoding method of the media content presentation information. Here, the coding element that indicates the encoding method may indicate that the media content presentation information table includes the media content presentation information without particularly compressing the media content presentation information. Furthermore, the coding element that indicates the encoding method may indicate that the media content presentation information table includes the media content presentation information compressed by a specific algorithm. Here, the specific algorithm may be a gzip algorithm.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon, Lee and Hwang for a broadcast receiving apparatus comprising hardware coupled by circuitry for utilizing a physical pipe layer PLP including low level signaling utilized to deliver service information and for enabling a receiver to extract information to build a list of all the services it can receive including channel identifying information by further incorporating known elements of Oh’s invention for transmitting media content information table comprising compressed data because Oh recognizes a solution to a problem indicating whether transmitted table information comprises compressed data and the solution would have enabled the receiving device to extract all the data necessary when a received stream requires decompressing of data to be able to present media content and related table information. 
e. The Rejections Should be Affirmed
For the above reasons, Examiner respectfully submits that the Examiner did not err in rejecting claims 1-6, 8-13, and 5-21, and earnestly requests that this Honorable Board affirm the Examiner’s rejections. 
(4) Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        
Conferees:
                                                                                                                                                                                                           /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                        

/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Appeal Brief at pg. 6 Section IV. A. ¶ 2-3.
        2 Appeal Brief at pg. 6 Section IV. A. ¶ 4-6 to pg. 7 ¶ 1.
        3 Id. at 419.
        4 See id. at 420.
        5 MPEP § 2141 discussing the basic factual inquiries of Graham v. John Deere Co. 
        6 Final Office Action dated 4/15/2021 pgs. 5-6 relating to the differences between Kwon and the claims at issue relating “count” as claimed. 
        7 Appeal Brief pg. 7 ¶5.
        8 Id. at 419.
        9 See id. at 420.
        10 Id. at 419.
        11 See id. at 420.
        12 Appeal Brief at pg. 11 Section B.